Case 1:19-cv-00560-WES-PAS Document 30 Filed 03/31/21 Page 1 of 3 PageID #: 300




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

 ___________________________________
                                    )
 SHARON MEEHAN,                     )
                                    )
           Plaintiff,               )
                                    )
      v.                            )               C.A. No. 19-560 WES
                                    )
 QUICKEN LOANS, INC.,               )
                                    )
           Defendant.               )
 ___________________________________)

                              MEMORANDUM AND ORDER

 WILLIAM E. SMITH, District Judge.

       Before     the     Court    are   Plaintiff’s   Motion    to   Disqualify

 Opposing Counsel, ECF No. 26, and Plaintiff’s Motion for Leave to

 Amend Complaint, ECF No. 27.             For the reasons that follow, both

 Motions are DENIED.

 I.    MOTION TO DISQUALIFY OPPOSING COUNSEL

       Plaintiff seeks to disqualify Defendant’s counsel, Attorney

 Kate MacLeman.          Pl.’s Mot. to Disqualify Opposing Counsel 1.

 Plaintiff      asserts     that    Attorney    MacLeman   has   ridiculed    and

 maligned her in an effort to intimidate. Id. at 1-2. As purported

 proof    of     these     accusations,        Plaintiff   submits    an     email

 conversation between herself and Attorney MacLeman.                  See Pl.’s

 Mot. to Disqualify Opposing Counsel, Ex. A.               Having reviewed the

 exhibit, the Court finds that Attorney MacLeman’s communications
Case 1:19-cv-00560-WES-PAS Document 30 Filed 03/31/21 Page 2 of 3 PageID #: 301



 to Plaintiff were appropriate and professional.           See id. at 1-4.

 Accordingly, there is no reason for disqualification.

 II.   MOTION FOR LEAVE TO AMEND COMPLAINT

       On October 30, 2020, Plaintiff filed a previous Motion for

 Leave to Amend Complaint, ECF No. 20.          Although the substance of

 the proposed amendment was not explicitly stated, the Motion

 implied that Plaintiff sought to add her husband as a plaintiff.

 See Mot. for Leave to Am. Compl. 1, ECF No. 20.          The Court denied

 the Motion without prejudice due to Plaintiff’s failure to attach

 a proposed amended complaint.       See Nov. 25, 2020 Text Order.

       Plaintiff    has   now   refiled   the    same   Motion;   the   only

 differences are that the signature line with her husband’s name

 has been crossed out, and Plaintiff has signed and dated the

 document anew.     See Mot. for Leave to Am. Compl. 1-2, ECF No. 27.

 It appears that Plaintiff may have misunderstood the reason for

 the previous denial because the renewed Motion once again does not

 include a proposed amended complaint.          To be clear, a motion for

 leave to amend a complaint must “explain how the amended pleading

 differs from the original and why the amendment is necessary, and

 be accompanied by a complete and signed copy of the proposed

 amended pleading.”       DRI LR Cv 15.    Without these components, the

 Court cannot determine whether leave to amend should be granted.

       If Plaintiff files another motion for leave to amend, and she

 once again fails to comply with this requirement, that motion will

                                      2
Case 1:19-cv-00560-WES-PAS Document 30 Filed 03/31/21 Page 3 of 3 PageID #: 302



 be denied with prejudice, meaning that she will not be allowed to

 file any more motions seeking to amend her Complaint.

 III. CONCLUSION

       Plaintiff’s Motion to Disqualify Opposing Counsel, ECF No.

 26, and Plaintiff’s Motion for Leave to Amend Complaint, ECF No.

 27, are both DENIED.


 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: March 31, 2021




                                      3
